MEMORANDUM **
Salvador Segoviano Morales seeks review of an order of the Board of Immigration Appeals (“BIA”) affirming an immigration judge’s order denying his application for cancellation of removal. We review de novo claims of constitutional violations in immigration proceedings. See Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petition for review.
Segoviano Morales claims his due process rights were violated because a portion of the testimony of his mother, a qualifying relative, was omitted from the transcript provided to the BIA. We are not persuaded. The IJ summarized the mother’s testimony; and, the testimony of Segoviano Morales’ father, also a qualifying relative, and of Segoviano Morales himself were in the transcript. Thus, Segoviano Morales failed to demonstrate that a complete transcript would have affected the outcome of proceedings. See Avila-Murrieta v. INS, 762 F.2d 733, 736 (9th Cir.1985).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.